Citation Nr: 0333566	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-16 298 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama 


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
70 percent for 
post-traumatic stress disorder (PTSD).

2. Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from 2001 rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal. 

2.  The veteran's PTSD has not been characterized as total 
occupational and social impairment, due to such 
symptomatology as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name. 

3.  The veteran's service-connected disability precludes him 
from obtaining or retaining substantially gainful employment 
in keeping with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial disability 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2003).  
2.  The requirements for entitlement to a TDIU due to a 
service-connected disability have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed to prove the claims on appeal 
via the initial December 2001 rating decision, the August 
2002 statement of the case, the March 2003 rating decision 
and the March 2003 supplemental statement of the case.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his PTSD has increased in 
severity and meets the rating criteria for the assignment of 
a higher rating, as well as that his service-connected 
disability precludes him from obtaining or retaining 
substantially gainful employment.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all identified relevant medical records which were available 
have been obtained and associated with the claims file, 
including the appellant's treatment records from the 
Tuscaloosa VA Medical Center.  No additional unobtained 
evidence, which may aid the appellant's claims or might be 
pertinent to the bases of the claims, has been identified.  
And, in a VA form 646 received in June 2003, the appellant 
indicated that he did not have any additional evidence in 
support of his claims which he wished to submit.  
Furthermore, the appellant was given the opportunity to 
present testimony at a personal hearing, but he has declined 
such opportunity.  Thus, the duty to assist requirement has 
been satisfied as well.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, as noted above, via the 
August 2002 statement of the case, the veteran was given 
specific information with respect to the VCAA and of the 
changes in the law and VA duties pursuant to the enactment of 
the VCAA.  As these documents are dated more than one year 
prior to the present Board decision, the VA has complied de 
facto with the statutory one-year period provided for the 
veteran's response to the VCAA notice.  

I. Increased Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

The revised schedular criteria in assessing the severity of a 
mental disorder, such as PTSD, incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  Under the 
revised schedular criteria, a 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

The VA RO in Montgomery, Alabama originally granted the 
veteran a 30 percent disability rating for PTSD in September 
2001 with an effective date of February 2001.  The veteran 
then submitted a notice of disagreement with the 30 percent 
disability rating as well as a claim for TDIU in December 
2001.  A second rating decision was issued by the VA RO in 
Montgomery in December 2001 increasing his disability rating 
for PTSD to 50 percent effective December 2001 and denying 
his entitlement to a TDIU.  The veteran filed a second notice 
of disagreement with the 50 percent disability rating for 
PTSD in April 2002.  The Montgomery VA RO issued a third 
rating decision in March 2003 granting the veteran an 
increased disability rating of 70 percent for PTSD effective 
February 2001.     

In this case, the evidence includes medical records from the 
Tuscaloosa, VAMC dated from 2001 to 2003 showing the veteran 
was diagnosed and treated for PTSD.  Although the reports 
from the VAMC show that the veteran was diagnosed and entered 
a treatment program for PTSD, they do not show the level of 
impairment required for a 100 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  When the veteran 
was examined in October 2001 and July 2002 at the Tuscaloosa 
VAMC, there was no indication in the reports that he met the 
criteria for a 100 percent disability rating.  The VA report 
from October 2001 indicated that although the veteran 
suffered from PTSD, his memory was intact, he was oriented as 
to time, place and person and his speech and thinking were 
within normal limits.  In the July 2002 VA report, the 
evaluating psychologist noted that the veteran cooperated 
with testing but was sometimes confused and had trouble 
organizing and retrieving information, however there was no 
indication of total mental impairment resulting in the 
inability to perform the activities of daily living 
consistent with a 100 percent disability rating.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).  Further, the 
most recent VA examination report in March 2003, noted that 
the veteran suffered from a severe social and occupation 
impairment due to his PTSD, but did not mention the symptoms 
consistent with a 100 percent disability rating.  
Specifically, in the March 2003 report, the veteran was on 
time for his examination, was cooperative during the 
interview, had thought process and content within normal 
limits, had no delusions or hallucinations and denied current 
homicidal thoughts, ideations, plans or intent.  

With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant the assignment of a higher rating on a 
schedular basis.  Significantly, the level of symptomatology, 
shown during the pendency of the veteran's appeal in all 
treatment and examination records, is commensurate with a 
schedular 70 percent rating, not a 100 percent rating, for 
PTSD.  Accordingly, entitlement to a 100 percent disability 
rating for PTSD is not warranted.  

II. TDIU.

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but the veteran's age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2003).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that certain 
percentages in the individual ratings are assigned.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  In 
exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b) (2003).

At present, the veteran is service connected only for PTSD 
which, as discussed in section I of this decision, is 
properly rated as 70 percent disabling under Diagnostic Code 
9411.  As such, the Board finds that the veteran meets the 
percentage requirements for the assignment of a total 
disability evaluation under 38 C.F.R. 
§ 4.16(a) (2003).  

In addition, the Board notes that the medical evidence of 
records shows the veteran is currently unable to secure 
gainful employment.  Specifically, the March 2003 VA 
examination report reflects that the veteran's psychosocial 
functional status and quality of life have become more 
impaired.  Furthermore, in the March 2003 report, the 
evaluating psychologist assigned the veteran a Global 
Assessment of Functioning (GAF) score of 41 with an extremely 
poor prognosis for improvement in his psychiatric condition.  
According to the DSM-IV a GAF score between 50-41 indicates 
serious impairment in social, occupational or school function 
including the inability to keep a job.  Additionally, when 
the veteran was evaluated by the VA in October 2001, the 
report indicated that his psychiatric symptoms prevented him 
from working or being able to meet the demands of work on a 
sustained basis in a competitive work environment. 

The veteran's ability to work only sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore v. Derwinski, 1 Vet. App. 401 (1991).  Accordingly, 
entitlement to TDIU benefits is warranted.  


ORDER

A disability evaluation in excess of 70 percent for PTSD is 
denied.  

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.


                       
____________________________________________
	A. BRYANT	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



